McKennan, J.,
(BotleR, J., concurring.)
The brevity of the patent, on which this ,suit is founded, is one of its excellences; especially as it is not deficient in clearness and simplicity in the statement and description of the object, nature, and form of the invention.
The object of the patentee was to produce a car spring, combining in an eminent degree the qualities of lightness, strength, and elasticity. It is made from a bar of metal of requisite form, which is rolled on its edge into the shape of a coil around a mandrel. The necessary effect of this treatment is to increase the vertical thickness of the inner edge of the bar, and so make it thicker than the outer edge. This is the essential and characteristic feature of the invention. Hence the claim for “a coiled, edge-rolled spring, the inner edge of which is of greater thickness than the outer edge.”
It is urged that, as edge-rolling of metals, and spiral-springs, were well known in the arts before tlie date of the patent in question, the alleged invention described in it is without patentable merit. This is sufficiently answered by the facts that Pickles was the first to conceive the idea of constructing a spring of the peculiar form described in his pat*542ent, whereby improved results were accomplished, and that the public has attested its superior utility and value by adopting it instead of the other springs then in use. These facts imply the exercise of sufficient inventiveness to sustain a patent. Nor has the objection to the patent on the ground that the device described in it was made by A. H. Campbell, and indicated in the English patent of Henson, any better foundation.
Campbell assisted W. R. Nichols in making experiments to produce, springs of different shapes in 1869. One of these was like Pickles’. But it does not appear that it was tested or used in any way, or that it has been heard of since. The public never derived any benefit from it; and it is clear that it must be assigned to the category of abandoned experiments.
Henson’s patent is not for the same invention, even by remote similitude, as Pickles’; and, therefore, does not anticipate it. We cannot treat the specification of that patent as a publication within the meaning of the act of congress. But if it could be so treated, it shows nothing more than, by two of the drawings, that bars whose edges are of different thicknesses, are used in the construction of Henson’s invention. It is certainly deficient in verbal directions, by the pursuit of which a skilled mechanic could construct a spring like Pickles’.
Upon the question of infringement we think there is no room for doubt. The defendant uses a bar which is slightly thicker in the middle of its surface than it is nearer its edges, but when it is coiled around a mandrel it is thereby impressed with the distinguishing feature of the Pickles spring. It is a coiled, edge-rolled spring, the inner edge of which is of greater vertical thickness than the outer edge. This is an infringement, irrespective of the form of the bar used in its construction.
We are, therefore, of opinion, that the complainant is entitled to an account and injunction, and a decree will accordingly be entered.